DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                     DACOBY RESHARD WOOTEN,
                             Appellee.

                               No. 4D17-0521

                            [October 18, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502015CF011635A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Leslie T.
Campbell, Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

   The petition for writ of prohibition is granted, and the order precluding
the State from seeking the death penalty is quashed. State v. Lopez, 219
So. 3d 865 (Fla. 4th DCA 2017); State v. Chapman, No. 4D17-428, 2017
WL 3727098 (Fla. 4th DCA Aug. 30, 2017).

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.